Citation Nr: 0410162	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 1967.  
The veteran has been awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
wherein the RO denied service connection for PTSD.

In a written argument, dated in March 2004, the veteran's 
representative raised the issue of entitlement to service 
connection for an acquired psychiatric disorder, other than PTSD, 
to include dysthymia.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In his Substantive Appeal, received by the RO September 2002, the 
veteran indicated that he desired to appear before a Member of the 
Board at the RO in Chicago, Illinois in connection with his 
appeal.  In a letter to the veteran, dated in May 2003, the RO 
informed the veteran that his Travel Board hearing, which was 
scheduled for May 14, 2003, had been canceled because there was a 
discrepancy in his records as to whether or not he had been 
properly notified of the hearing date and time.  The RO informed 
the veteran that it might be up to a year before his hearing would 
be rescheduled.  However, the RO prematurely forwarded the 
veteran's claims file to the Board for final appellate review 
prior to rescheduling the requested Travel Board Hearing.  In view 
of the foregoing, the file must be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. § 20.703 
(2003). 

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a Travel Board hearing at 
the earliest available opportunity, with appropriate notification 
to the veteran and his representative, Disabled American Veterans.  
Unless the veteran indicates (preferably, in a signed writing) 
that he no longer wants a hearing, the hearing should be held, and 
the claims file returned to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





